Citation Nr: 0102438	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-07 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
prior to September 6, 1996.

2.  Entitlement to an increased rating for PTSD, evaluated as 
70 percent disabling prior to October 24, 1998.

3.  Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling.

4.  Entitlement to a restoration of a 70 percent disability 
rating for PTSD, currently evaluated as 50 percent disabling, 
to include the issue of whether the reduction was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to November 
1970.  He has been credited with two years of active service.  
He served in Vietnam from February 1969 to January 1970. 

This case comes before the Board of Veterans' Appeals (Board) 
by means of a July 1995 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein an increased disability 
rating for PTSD was denied.  The veteran filed a timely 
appeal of this action.  

During the pendency of this appeal, a July 1996 rating 
decision assigned a 30 percent disability rating effective 
July 27, 1992.  By means of a subsequent March 1997 rating 
decision, the disability rating of the veteran's PTSD was 
increased to 70 percent disabling, effective September 6, 
1996. The disability evaluation for the veteran's PTSD was 
reduced to 50 percent disability rating by means of a 
December 1998 rating action.  The veteran perfected a timely 
appeal to the Board of this action.  

While the veteran claims that increased ratings are warranted 
for PTSD since September 6, 1996 and that, in the 
alternative, restoration of a 70 percent disability 
evaluation for PTSD is warranted, the Board notes that, by 
means of an August 1997 rating action, a total disability 
evaluation due to individual unemployability resulting from 
service-connected disability was established, effective 
September 6, 1996.  Accordingly, as the veteran is currently 
rated at 100 percent for his service-connected disabilities, 
the Board finds the issues of entitlement to an increased 

rating for PTSD, evaluated as 70 percent disabling prior to 
October 24, 1998; entitlement to an increased rating for 
PTSD, currently evaluated as 50 percent disabling; and 
entitlement to a restoration of a 70 percent disability 
rating for PTSD are moot.  Therefore, the only issue 
remaining on appeal is entitlement to an increased disability 
evaluation for PTSD, rated as 30 percent disabling prior to 
September 6, 1996.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for entitlement to an increased 
disability rating for PTSD, rated as 30 percent disabling 
prior to September 6, 1996, has been developed.

2.  Prior to September 6, 1996, the veteran's PTSD was 
manifested by definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people; the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.

3.  The evidence prior to September 6, 1996, does not show 
that the veteran's ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired; by reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency levels were not so 
reduced as to result in considerable industrial impairment. 


CONCLUSION OF LAW

The criteria for an increased disability evaluation for PTSD, 
rated as 30 percent prior to September 6, 1996, are not met. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9411 (1996), Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that VA has a duty to assist veterans and 
other claimants in developing their claims for VA benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This duty to assist requires VA to 
make "reasonable efforts to obtain relevant records 
(including private records)" and to provide a medical 
examination when such examination is necessary to make a 
decision on the claim.  Id. at § 3(a) (to be codified as 
amended at 38 U.S.C. § 5103A).

In the present case, the Board finds that all evidence 
necessary for an equitable disposition of the veteran's claim 
has been developed.  The veteran has been afforded VA 
examinations during periods of VA hospitalization.  In 
addition, he has not alleged that any additional pertinent 
records exist that are not presently associated with the 
claims folder.  Accordingly, the Board finds that the duty to 
assist has been satisfied.  

Service connection for post-traumatic stress disorder was 
established by means of a November 1992 rating action as the 
evidence showed that the veteran developed this disorder due 
to inservice combat stressors.  A 10 percent disability 
evaluation was assigned.  The evidence does not show that the 
veteran filed a notice of disagreement to this decision.  
Accordingly, the November 1992 decision is final.  See 
38 C.F.R. § 3.104 (2000).

In July 1995, the RO denied an increased disability rating 
for PTSD.  The veteran filed a timely appeal of this 
decision.  As mentioned in the Introduction above, during the 
pendency of this appeal, a 30 percent disability evaluation 
was assigned for PTSD effective July 27, 1992.  Although the 
RO indicated that the assignment of a 30 percent rating 
represented a "complete grant of the issue on appeal," the 
United States Court of Appeals for Veterans Claims (Court), 
formerly the U.S. Court of Veterans Appeals, has held that on 
a claim for an increased rating, the 

claimant will generally be presumed to be seeking the maximum 
benefit allowed by law.  Thus, a decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993).  In this case, the Board observes that a 
higher disability rating is available under the rating 
criteria for PTSD.  Additionally, there is no indication of 
record that the veteran wishes to withdraw his appeal.  In 
view of the foregoing, the issue of entitlement to an 
increased disability rating remained in appellate status.

By means of a March 1997 rating action, a 70 percent 
disability rating was assigned, effective September 6, 1996.  
As this was not a full grant of benefits sought on appeal, 
the veteran's claim for an increased rating for PTSD, rated 
as 30 percent disabling prior to September 6, 1996, remains 
open.

I.  Evidentiary Background

A February 1993 VA hospital discharge summary indicates that 
the veteran was hospitalized for an adjustment disorder with 
depressed mood and polysubstance abuse in partial remission.  
He presented with complaints of depressions.  He complained 
of reduced sleep, crying spells, feelings of helplessness and 
hopelessness, and recurrent thoughts of death.  He indicated 
that he attempted to commit suicide approximately one week 
prior to admission by overdosing on crack cocaine.  He had a 
prolonged history of polysubstance abuse, but denied any 
previous treatment for substance abuse.  He indicated that he 
was easily startled and had recently broken a friend's jaw 
because of this increased startle response.  He denied any 
auditory or visual hallucinations.  The summary indicates 
that he appeared his stated age and was appropriately 
dressed, although his mood was "sad" and his affect was 
somewhat constricted.  His speech, while somewhat reduced in 
rate, was purposeful with no looseness of association or 
tangentiality.  He was alert and oriented times 3.  His 
attention, concentration, and memory were intact.  He 
displayed no suicidal ideation, homicidal ideation, auditory 
hallucinations, or visual hallucinations.  His insight and 
judgment was fair to poor.  During the course of his 
hospitalization, he exhibited some drug-seeking behavior.  

While hospitalized he lined up a job.  At the time of 
discharge he was stable without homicidal or suicidal 
ideation.  

A June 11, 1993, VA outpatient record indicates that the 
veteran felt as though he had been getting out of control.  
He indicated that he had been sleeping under his house and 
that he broken a window in his neighborhood.  He was 
subsequently hospitalized.  The VA hospitalization report, 
covering a period from June 11, 1993, to June 18, 1993, shows 
that the veteran was hospitalized for probable PTSD and 
antisocial personality traits.  He complained of flashbacks 
of service in Vietnam.  He indicated that following a game of 
"Rambo," he dressed in Vietnam attire with a bandanna and 
proceeded to terrorize others.  He complained of difficulty 
sleeping because of his nightmares and stated that he sought 
help after an altercation with his girlfriend that resulted 
in her sustaining a concussion.  He denied drug abuse as well 
as any visual or auditory hallucinations.  Similarly, he 
denied any homicidal or suicidal ideations.  The summary 
indicates a Global Assessment of Functioning (GAF) score of 
65.  

A subsequent VA outpatient treatment record indicates that 
the veteran complained of frequent flashbacks to Vietnam.  He 
was fearful that he would hurt someone.  His girlfriend 
stated that he had been hiding under the stairs shouting that 
the Viet Cong were coming.  He requested to be hospitalized 
for further evaluation and treatment.  The VA hospitalization 
report covering a period from June 28, 1993, to July 12, 
1993, indicates that the veteran complained of difficulty 
sleeping and some nightmares.  The author of the report 
indicated that the veteran's "history for this admission and 
his present presentation during this hospitalization really 
doesn't fit categorically with PTSD symptoms."  The examiner 
felt that there was some personality component involved in 
his behavior and was unable to say whether or not the veteran 
had some component of PTSD.  It was recommended that the 
veteran be evaluated for the PTSD program.  During the course 
of the hospitalization it was revealed that the veteran had 
charges pending against him for assault and that he had a 
dysfunctional relationship with his girlfriend.  He was drug 
seeking while in the unit.  After several days of 
hospitalization, he began to look better.  When it came time 
to discharge him, he was not psychotic and had no 

suicidal or homicidal ideations.  He was concerned with the 
charges pending against him and had second thoughts about 
being discharged as he would have to face the charges.  

Follow-up VA outpatient treatment records dated in August 
1993 indicate that the veteran had served time in jail for 
assault.  He indicated that he stopped taking his medication 
as the medication made him feel depressed.  He and his 
girlfriend had been baptized and they planned to get married 
in December.  He continued to look for employment.

A September 1993 VA outpatient treatment record describes the 
veteran as alert, oriented, and competent.  He was neatly 
dressed and well related.  Similarly, an October 1993 
outpatient also describes the veteran as alert, oriented, 
competent, and well related.  The treatment record also 
indicates that he was working.  A January 1994 VA outpatient 
treatment record indicates that he veteran reported no family 
income and that he had an eviction notice.  He stated that he 
had been living with a "motorcycle outlaw."  He was alert, 
oriented, and competent.  

During April 1994 VA outpatient treatments, the veteran 
reported having difficulty with his probation; however, he 
indicated that he was getting along with his wife.  He 
reported flashbacks.  He was well related, oriented, and 
articulate.  His insight and judgment seemed fair.  He was 
preoccupied that he was going to jail.  A diagnosis of 
adjustment disorder with depression is indicated.  

A June 1994 VA outpatient treatment record indicates that the 
veteran was having trouble with his probation.  He was alert, 
oriented, and competent.

In August 1995, the veteran was hospitalized for an acute 
adjustment disorder, with depressed mood with polysubstance 
abuse and PTSD by history also identified in the discharge 
summary.  His GAF on admission was 55 on admission and 65 on 
discharge.  He complained of increasing frequency of 
nightmares, intrusive memories, and anger.  He indicated that 
he saw Viet Cong outside his window at night, but his wife 
oriented him with little difficulty.  The report indicates no 

symptoms of avoidance or hyper-arousal.  He denied auditory 
hallucinations, delusion, and suicidal or homicidal 
ideations.  He related a history of aggressive impulses since 
his childhood with a history of multiple arrests for assault.  
He also related an increase in appetite, insomnia due to 
nightmares, and periods of depressed mood.  While his energy 
level had varied, there were no instances of manic or major 
depressive episodes.  He was poorly groomed and casually 
dressed.  The examiner found him to be cooperative with good 
eye contact.  There was no psychomotor agitation or 
retardation.  He had a mildly depressed mood with constricted 
appropriate affect.  His speech was fluent with normal rate, 
rhythm, volume, and tone.  There were no perceptual 
disturbances.  His thought process and content were normal 
and he was oriented times 4.  His higher cortical function 
was intact.  During the course of this hospitalization, his 
depressed mood gradually improved and there was no evidence 
of major depressive disorder.  The report indicates that 
there did not appear to be any evidence for hallucinations, 
delusions, or dissociation.  The veteran showed no signs of 
acting out during the course of this hospitalization.  He was 
not suicidal or homicidal, psychotic or out of emotional 
control at the time of discharge.  

From May to June 1996, the veteran was hospitalized with 
pertinent diagnoses of PTSD, by history, with exacerbation, 
dysthymia, and antisocial personality traits.  His GAF on 
admission was 40 with a GAF of 60/70 upon discharge.  He was 
admitted with complaints of depressive symptoms and auditory 
and visual hallucinations.  He also reported an increased 
frequency of flashbacks that resulted in his almost shooting 
a neighbor.  He reported that he did well following his 
discharge from the psychiatric ward in January 1996, but that 
his condition had deteriorated recently and he stated at the 
time of admission that this was the worst that he had ever 
felt.  The veteran reported that he had not taken his 
medication for three to four weeks prior to this admission.  
He denied any recent alcohol or drug use.  He stated that he 
had no friends as people are scared to be around him.  He 
reported that he had been married for two years to his 
present wife.  He appeared somewhat disheveled and slightly 
older than his stated age.  His hygiene was fair.  He was 
cooperative with good eye contact.  His speech was fluent 
with normal volume and rate.  His mood was "crummy" and his 
affect was congruent and 

somewhat blunted.  His thought process was goal directed and 
logical and his thought content was negative for auditory and 
visual hallucinations as well as for suicidal or homicidal 
ideations.  He was alert and oriented times 3.  He was able 
to spell WORLD backwards and forwards.  His digit span was 6 
forwards and his calculations were intact.  His memory was 3 
out of 3 at zero minutes and 2 out of 3 at 5 minutes.  He had 
difficulty abstracting with proverbs and, on a test of 
similarities, got two out of three correct.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  The percentage ratings in the Schedule for Rating 
Disabilities (Schedule) represent, as far as can practicably 
be determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2000).  It 
is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

Post-traumatic stress disorder is evaluated using the General 
Formula for Rating Mental Disorders pursuant to Diagnostic 
Code 9411 of the Schedule.  38 C.F.R. § 4.130 (2000).  The 
veteran filed his claim for an increased rating in November 
1994.  The Board notes that the criteria for evaluation of 
mental disorders were 

amended during the pendency of the veteran's appeal, 
effective November 7, 1996.  See 61 Fed. Reg. 52,700 (October 
8, 1996).  As the claim on appeal is an increased rating for 
the period prior to September 6, 1996, prior to enactment of 
the current rating criteria, application of the current 
criteria is not appropriate.  See VAOPGCPREC 3-00 (holding 
that post-amendment criteria may not be applied prior to the 
effective date of the change.)  Accordingly, the appropriate 
diagnostic criteria are the criteria in effect prior to 
November 7, 1996.  

Pursuant to the criteria in effect prior to November 7, 1996, 
the General Formula for Rating Psychoneurotic Disorders 
provided that a 50 percent rating is warranted where the 
evidence showed that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired; by reason of psychoneurotic symptoms 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 30 percent rating is warranted where the evidence showed 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  The VA General Counsel 
has held that the word "definite," as used in 38 C.F.R. 
§ 4.132 to describe a 30 percent degree of disability for 
purposes of rating claims based on certain mental disorders, 
should be construed to mean distinct, unambiguous, and 
moderately large in degree, and more than moderate but less 
than rather large.  VAOPGCPREC 9-93 (Nov. 9, 1993).

After a review of the evidence, the Board finds that an 
increased disability rating is not warranted for PTSD prior 
to September 6, 1996.  While the evidence prior to September 
6, 1996, shows that the veteran complained of a startle 
response, anger, flashbacks, and insomnia, he denied auditory 
and visual hallucinations; the evidence does not show that 
his PTSD resulted in more than definite impairment in his 
ability to establish or maintain effective and wholesome 
relationships with people as contemplated by an increased 
disability rating.  On the contrary, an April 1994 outpatient 
treatment record shows that, while he had difficulty with his 
probation, he was getting along with his wife.  Similarly, an 
August 1995 hospital summary 

indicates that he was cooperative with examiners, and that he 
showed no signs of acting out during his hospitalization.  
The VA hospital summary covering hospitalization from May to 
June 1996 indicates that, despite criminal charges for 
assault and violent thoughts towards others, the veteran had 
been married for two years to his present wife.  Similarly, 
he was cooperative and maintained good eye contact.  
Accordingly, based on the discussion above, the Board finds 
that the veteran's symptomatology shows definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people; however, the evidence 
does not show considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people as contemplated by an increased rating. 

Similarly, the evidence prior to September 6, 1996, does not 
indicate that the veteran's psychoneurotic symptoms 
attributed solely to his PTSD caused such reduction in 
initiative, flexibility, efficiency, and reliability levels 
so as to produce considerable industrial impairment.  The 
evidence shows that, in addition to PTSD, the veteran was 
diagnosed with adjustment disorder with depressed mood, 
polysubstance abuse.  During a hospitalization in 1993, a VA 
physician indicated that the veteran's history and 
presentation did not fit categorically with PTSD symptoms and 
that there was some personality component in his behavior.  
The veteran was drug seeking while hospitalized.  VA 
treatment records from 1993 to September 1996 show that the 
veteran's thought processes and associations were logical, 
with no loosening of associations or confusion.  He was 
oriented, alert, and competent.  He denied homicidal or 
suicidal ideations.  Based on a review of the medical 
evidence, the Board finds that, while the veteran's 
symptomatology is consistent with definite industrial 
impairment, considerable industrial impairment is not shown 
prior to September 6, 1996.

Based on the discussion above, the Board finds that the 
criteria for an increased disability rating for PTSD prior to 
September 6, 1996, are not met and that his claim, therefore, 
fails.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, § 
4.130, Diagnostic Code 9411 (1996).



ORDER

An increased disability evaluation for PTSD, rated as 30 
percent disabling prior to September 6, 1996, is denied.



		
	M. S. SIEGEL 
	Acting Member, Board of Veterans' Appeals


 



